NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Clrcuit
2009-51 00
CRV ENTERPR|SES, |NC. and
C. RYAN VOORHEES,
Appea| from the United States Court of Federa| C|aims in 06-CV-660,
Judge Susan G. Braden.
CRV Laboratories, |nc. and C. Ryan Voorhees move without opposition for a 8-day
P|aintiffs-Appe||ants,
v.
UN|TED STATES,
Defendant-Appe||ee
ON MOT|ON
0 R D E R
extension of time, until May 6, 2010, to tile their reply brief
Upon consideration thereof,
|T |S 0RDERED THAT:
The motion is granted.
APR 29 2010
Date
cc: John 1-|. Patton, Esq.
Aar0n P. Avi|a, Esq.
321
FOR THE COURT
lsi Jan Horba|y
Jan Horba|y
C|erk
FlL 40
.3.00URT F '
" FE.,2R.ir5§*¢i,S
n_F
APR 29 2010
:muonaAw
mem
GR